Case: 14-11560   Date Filed: 03/17/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11560
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:12-cv-02030-TMP


ALBERT J. ISAAC,
ROSETTA W. ISAAC,

                                                         Plaintiffs-Appellants,

                                  versus

RMB INC.,
CLOUD & TIDWELL LLC,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (March 17, 2015)

Before TJOFLAT, WILSON and MARTIN, Circuit Judges.

PER CURIAM:
                 Case: 14-11560       Date Filed: 03/17/2015       Page: 2 of 6


       Albert and Rosetta Isaac appeal the grant of summary judgment to RMB,

Inc. on their claims alleging violations of the Fair Debt Collection Practices Act.

The Magistrate Judge held that RMB had raised the bona fide error defense to the

Isaacs’ FDCPA claims. 1 The Isaacs contend that was error. The Isaacs also appeal

the Magistrate Judge’s order awarding costs and compelling them to attend a

deposition after the initial discovery period. We affirm.

                                               I.

       We review de novo a grant of summary judgment, viewing all evidence in

the light most favorable to the nonmoving party—here, the Isaacs. See Owen v.

I.C. Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011). Summary judgment is

appropriate when the record presents no genuine issue of material fact and “the

moving party is entitled to judgment as a matter of law.” Id.

       The FDCPA prohibits a debt collector from calling a consumer once notified

that the consumer wishes the debt collector to cease communication. 15 U.S.C.

§ 1692c(c). It further proscribes calling a consumer “repeatedly or continuously

with intent to annoy, abuse, or harass,” as well as calling “without meaningful[ly]

disclos[ing] . . . the caller’s identity.” Id. § 1692d(5), (6). But the Act provides an

affirmative defense from liability: the bona fide error defense. Edwards v. Niagara

Credit Solutions, Inc., 584 F.3d 1350, 1352 (11th Cir. 2009). To assert the bona

       1
         The parties consented to the jurisdiction of the Magistrate Judge, so the order he issued
is appealable.
                                                 2
              Case: 14-11560      Date Filed: 03/17/2015   Page: 3 of 6


fide error defense, a debt collector must prove by a preponderance of evidence that

its violation of the FDCPA was unintentional and was the result of a bona fide

error, despite procedures reasonably adapted to avoid errors. 15 U.S.C.

§ 1692k(c). A bona fide error is a mistake that occurred in good faith. Edwards,

584 F.3d at 1353.

      The Isaacs contend that RMB violated the FDCPA in three ways:

(1) continuing to call them despite receiving a cease-and-desist letter; (2) calling

them with the intent to annoy or harass; and (3) hanging up on Albert Isaac when

he answered its calls without disclosing its identity. But based on the undisputed

facts, the Magistrate Judge did not err in holding that all three alleged violations

were the result of bona fide errors. First, RMB had two specifically trained

employees who ordinarily processed cease-and-desist letters. Both employees

were absent when RMB received the Isaacs’ cease-and-desist letter—one on

maternity leave and the other with an unexpected illness. Although the calls

continued for seventeen days after RMB received the letter, as soon as the letter

was logged the calls ceased without further action by the Isaacs.

      Second, the Isaacs adduced no evidence that RMB called them with the

intent to annoy or harass. RMB was attempting to collect debts owed by the

Isaacs’ adult daughter and Albert Isaac’s mother. Those debtors gave the Isaacs’




                                           3
              Case: 14-11560     Date Filed: 03/17/2015    Page: 4 of 6


phone number to RMB. In any event, RMB’s calls to the Isaacs were relatively

infrequent and did not evidence intent to annoy or harass.

       Third, RMB used a computer program to detect whether a call reached a live

person or an answering machine. The caller would identify herself only if the

program detected the call was answered by a live person. This software mistook

Albert Isaac’s unusually long introduction to be an answering machine’s outgoing

message, resulting in termination of the call without disclosure of the caller’s

identity.

       The Magistrate Judge properly held that RMB’s policies and procedures

were reasonably adapted to avoid the kinds of errors that occurred in this case, and

that the errors did not occur in bad faith. See Edwards, 584 F.3d at 1352–53.

RMB presented a valid bona fide error defense.

                                        II.

       The Isaacs also challenge the Magistrate Judge’s order compelling Rosetta

Isaac to attend a second deposition after the discovery period had ended and

awarding RMB the cost of filing a motion to compel her attendance. In her first

deposition, Rosetta Isaac refused to answer many of RMB’s questions and

repeatedly objected that the questions were irrelevant. We review the Magistrate

Judge’s actions for an abuse of discretion. See Serra Chevrolet, Inc. v. Gen.




                                          4
              Case: 14-11560     Date Filed: 03/17/2015    Page: 5 of 6


Motors Corp., 446 F.3d 1137, 1146–47 (11th Cir. 2006); Chudasama v. Mazda

Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997).

      A deponent may refuse to answer questions only if “necessary to preserve a

privilege, to enforce a limitation ordered by the court, or to present a motion” to

terminate the deposition for abuse. Fed. R. Civ. P. 30(c)(2) (a deposition objection

“must be noted on the record, but the examination still proceeds”). The Isaacs

have never argued that any of these exceptions applied, so Rosetta Isaac

wrongfully refused to answer nearly all of RMB’s questions.

      The Magistrate Judge thus had ample authority to compel her to attend

another deposition, even after the discovery deadline, because she impeded the

original deposition. See Fed. R. Civ. P. 37(a)(3)(B)(i) (court may compel a party

to answer questions after she refuses to do so); Fed. R. Civ. P. 30(a)(2)(A)(ii)

(court may grant leave for a second deposition); Fed. R. Civ. P. 29 (court may alter

discovery procedures). The award of costs was also proper. See Fed. R. Civ. P.

37(a)(5)(A) (providing that if a motion to compel is granted, the court “must, after

giving an opportunity to be heard, require the party or deponent whose conduct

necessitated the motion . . . to pay the movant’s reasonable expenses incurred in

making the motion, including attorney’s fees”). The Isaacs have never argued that

an award of costs would be unjust. See Fed. R. Civ. P. 37(a)(5)(A)(ii), (iii) (court




                                          5
              Case: 14-11560    Date Filed: 03/17/2015   Page: 6 of 6


must not award costs if a deponent’s nondisclosure was substantially justified or

the circumstances otherwise make such an award unjust).

      AFFIRMED.




                                         6